LAW OFFICES OF
MURRAY RICHMAN
and Associates

2027 Williamsbridge Rd., Bronx, NY 10461
Tel (718) 892-8588 | Fax (718) 518-0674
mrichman_nr@msn.com

February 20, 2020

LVTAIMA SHAT {
| 4 JSDS SDN if }

Honorable Richard J. Sullivan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street DATE FILED: 1
New York, New York 10007-1312 [|

VIA ECF |
I
|

 

RE: US v. George Kokenyei
1:13-cr-00340-RJS

Dear Judge Sullivan:

I am respectfully requesting to amend the travel request made by my client in
Court on Tuesday, February 18, 2020, when he said he wishes to travel to Chicago
on Friday, February 21, 2020, and returning Monday, February 24, 2020. His in-
laws apparently went to Florida and the same request is being made instead of
Chicago to Florida. He has cleared this with his probation officer. I have notified the
US Attorney on this subject, however, he has not responded up to this point because
he seems to be on trial.

Thank you for your time and consideration to this request.

UL. submitted,

MURRAY RICHMAN
IT IS HEREBY ORDERED THAT Supervisee's amended travel
MR/cs request, to which the government does not object (Doc.

No. 382), is granted.
cc: AUSA Alexander Li, via ECF so orprrep.

Dated: February 20, 2020 ,
New York, New Yopk

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
